Citation Nr: 0106956	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to May 1947 
and from August 1950 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim of 
service connection for PTSD was denied.


REMAND

The veteran and his representative contend that the RO erred 
by failing to grant service connection for PTSD and by 
failing to consider mental disorders other than PTSD.

The Board notes that prior to adjudicating the veteran's 
claims, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of service connection for PTSD.  Such 
a duty is statutory in nature and was amended by H.R. 4864, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Service medical records show that the veteran received 
psychiatric treatment.  A March 1954 examination report from 
a VA facility shows that the veteran was diagnosed as having 
neurosis, undetermined type.  In March 2000 the veteran's 
accredited representative submitted VA Form 646, which 
states, "the claimant had no knowledge of the 
classifications of mental disorders and accordingly 
classified his own in error as PTSD."  In light of this 
evidence, the RO should consider the veteran's claim to 
include mental disorders other than PTSD.

A June 1998 VA examination report indicates that the veteran 
claimed to have received psychiatric treatment four or five 
years earlier and that he had been prescribed Prozac.  A 
review of the record reveals the RO did not attempt to obtain 
these documents.  Thus, these medical records should be 
secured on Remand.

Additionally, the Board notes that the veteran underwent a VA 
PTSD examination in June 1998; however, another VA 
examination is required that contemplates other mental 
disorders as well.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical examination 
should be thorough and contemporaneous, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
any psychiatric disorder since service.  
After securing the necessary releases, 
the RO should request copies of any 
treatment records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim. 

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  A notation to the effect that 
this record review took place should be 
included in the examination report.  Such 
tests as the examiner deems necessary 
should be performed, to include 
psychological testing.  The examiner 
should take a complete history from the 
veteran.  

If a psychiatric disability other than a 
personality disorder is diagnosed, the 
examiner must give an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed disability 
is related to the psychiatric symptoms 
reported in service or is otherwise 
related to such service.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth in the report.

If PTSD is diagnosed, the examiner must 
specify for the record the stressors that 
support a diagnosis of PTSD.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth in the report.  The examination 
and the report thereof should be in 
accordance with DSM-IV. 

4.  If the veteran is diagnosed with 
PTSD, then the RO should take appropriate 
steps to develop the claim, which 
includes sending the veteran's claimed 
stressors, as well as his DD Form 214 and 
DA 20 to the USASCRUR for verification of 
the reported stressors.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim, to include all mental 
disorders for which he was diagnosed, on 
the basis of all evidence of record and 
all applicable law and regulations to 
include 38 C.F.R. § 3.304(f).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


